Citation Nr: 0102608	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.   Entitlement to a compensable rating for residuals of a 
right mandible fracture.

2.  Entitlement to service connection for a gastrointestinal 
(GI) disorder manifested by nausea, diarrhea, vomiting, and 
stomach cramps.  

3. Entitlement to service connection for a disability 
manifested by dizziness, fatigue, fever, headaches, and 
muscle aches and pains, claimed as being due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1990 to January 1995.  He apparently had prior active service 
from November 1987 to March 1988.  He served in Southwest 
Asia from February 9, 1991 to March 15, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that granted service connection for the 
residuals of a right mandible fracture and rated the disorder 
noncompensable and denied service connection for the other 
disorders claimed by the veteran as being due to an 
undiagnosed illness.   

In September 2000, a Travel Board hearing was held before the 
undersigned Member of the Board.  At the September 2000 
hearing, the veteran indicated he sought an increased rating 
for his service-connected depression.  This issue has not 
been adjudicated by the RO, and is not properly before the 
Board.  It is referred to the RO for appropriate action.

The issue involving service connection for a disability 
manifested by dizziness, fatigue, fever, headaches, and 
muscle aches and pains, claimed as being due to an 
undiagnosed illness is the subject of a remand which follows 
the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claims for a compensable 
rating for residuals of a right mandible fracture and 
entitlement to service connection for a GI disorder.
2.  Residuals of a right mandible fracture are manifested by 
jaw opening to approximately 35 mm, slight deviation of the 
mandible to the right side upon jaw opening, and complaints 
of numbness, drooling and discomfort.  

3.  During service the veteran had the onset of chronic GI 
symptoms, including nausea, vomiting, diarrhea, and stomach 
cramps; these symptoms have persisted; diagnoses have 
included irritable bowel syndrome and a bacterial infection 
of the stomach.  


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for residuals of a right 
mandible fracture.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including §§ 4.7, 4.150 and Diagnostic Codes 
9904, 9905 (2000).  

2.  A GI disorder, manifested by nausea, diarrhea, vomiting, 
and stomach cramps was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Fractured Right Mandible

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

(A)t the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  38 C.F.R. §§ 3.400, 3.500.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service medical records reveal that in August 
1993 he was injured when he was struck in the face several 
times.  This resulted in a right mandibular body fracture 
(fracture of the right jaw) and a small laceration to the 
chin area.  Surgical repair and fixation of the fracture was 
required.  

On April 1995 VA examination of the veteran, it was noted 
when "he opens his jaw slowly, there is a shift to the right 
as it is fully opened and then back to midline on closing 
left."  The examining physician also noted a well healed 
scar under the veteran's chin.  

On June 1996 VA dental examination, it was reported that the 
veteran's "jaw opening is approximately 35 mm.  There is 
slight deviation of the mandible to the right side upon jaw 
opening."  The examiner's opinion was that "I do not see 
any dental disability present in regards to everyday 
activities."

In September 2000 the veteran presented sworn testimony at a 
hearing before the undersigned member or the Board.  He 
testified that he had numbness along his right jaw, and that 
because of his right jaw injury, he tended to drool and lose 
food out of the right side of his mouth when he eats.   

The service connected residuals of a right mandible fracture 
are currently rated as noncompensable (0%) under diagnostic 
code 9904.  That rating contemplates malunion of the mandible 
with slight displacement.  A 10 percent rating contemplates 
moderate displacement.  A 20 percent rating, the highest 
rating assignable, contemplates severe displacement.  
38 C.F.R. Part 4, §4.150, Diagnostic Code 9904 (2000).  These 
ratings are "dependent upon degree of motion and relative 
loss of masticatory function."  38 C.F.R.§ 4.150, Diagnostic 
Code 9904, Note (2000).  When rated under this diagnostic 
code, the evidence of record does not support a rating in 
excess of the currently assigned noncompensable (0%) rating.  
The two VA examinations of record reveal similar findings 
that the veteran only has a slight deviation of his mandible 
to the right upon opening of his mouth.  

Upon review of the rating schedule, the Board finds that the 
veteran's disability is more appropriately rated under 
diagnostic code 9905.  This diagnostic code considers 
limitation of motion of temporomandibular articulation.   A 
10 percent rating contemplates inter-incisal range of 31 to 
40 mm.  A 20 percent rating contemplates inter-incisal range 
of 21 to 30 mm.  A 30 percent rating  contemplates inter-
incisal range of 11 to 20 mm.  A 40 percent rating, the 
highest rating assignable under this diagnostic code, 
contemplates inter-incisal range of 0 to 10 mm.  8 C.F.R. 
Part 4, §4.150, Diagnostic Code 9905 (2000). 

The evidence of record, specifically the 1996 VA dental 
examination, establishes that the veteran's interincisal 
range is to 35mm.  This warrants a 10 percent disability 
rating under diagnostic  code 9905.  The veteran does not 
warrant a rating in excess of 10 percent because, even with 
consideration of the factor of pain, there is no evidence of 
limitation of motion of the jaw to 30 mm or less.  While the 
veteran has testified to some impairment of masticatory 
function, there is no evidence of more than moderate 
masticatory impairment or displacement of the mandible, such 
as would warrant a rating in excess of 10 percent under 
diagnostic code 9904.  The evidence supports a rating of 10 
percent, but no higher, for the veteran's residuals of a 
right mandible fracture.  Since the appeal is from the 
initial rating assigned, the possibility of "staged 
ratings" is for consideration.  However, at no time during 
the appellate period is there a showing of impairment 
warranting a rating in excess of 10 percent.

II.  GI Disorder

The veteran claims that during military service he incurred a 
GI disorder manifested by nausea, diarrhea, vomiting, and 
stomach cramps.  He has pursued this claim as one involving 
an undiagnosed illness due to his service in Southwest Asia 
during the Persian Gulf War.  On review of the evidence, the 
Board finds that this claim may be granted under the general 
principles governing adjudication of claims for service 
connection, without invoking the presumptive provisions 
applicable to Persian Gulf War veterans.  Since that is the 
most direct approach, the Board will proceed accordingly.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records reveal numerous 
instances where he had complaints of nausea, diarrhea, 
vomiting, and stomach cramps.  These complainants manifested 
after the veteran returned from his tour of service in 
Southwest Asia.  The inservice diagnoses of these complaints 
are vague at best.  For example, there are diagnoses of flu 
and viral syndrome.  A February 1994 record contains an 
assessment which simply states "upset stomach with positive 
diarrhea."  While there is no definitive diagnosis, the 
veteran's service medical records confirm that he had 
recurrent complaints of nausea, diarrhea, vomiting, and 
stomach cramps.

Subsequent to service the veteran continued to have 
complaints of nausea, diarrhea, vomiting, and stomach cramps.  
VA medical records show that he had recurrent complaints 
dating from shortly after his separation from service.  
Various tests were conducted including colonoscopy.  An April 
1996 VA record indicates that endoscopy was conducted and 
that a biopsy taken at the time revealed the presence of a 
bacterial organism in the veteran's stomach.  Antibiotics 
were prescribed.  A May 1996 treatment record reveals a 
diagnosis of irritable bowel syndrome.  On June 1996 VA 
examination, the diagnosis was "antritis helicobacter pylori 
positive." 

At the September 2000 hearing before the undersigned, the 
veteran testified that he had onset of symptoms of nausea, 
diarrhea, vomiting, and stomach cramps during service.  He 
continued to have these symptoms after service.  He indicated 
that he underwent the medical treatment regimen for 
abacterial stomach infection, but continued to have GI 
symptoms.  

The evidence of record establishes that the veteran suffered 
from nausea, diarrhea, vomiting, and stomach cramps during 
service.  While there was no clear diagnosis in service, the 
symptoms continued after service, as documented in VA medical 
records dating from shortly after service.  Two diagnostic 
entities are documented in VA medical records: Bacterial 
infection and irritable bowel syndrome.  While the bacterial 
infection was treated medically, associated symptoms have 
persisted.  The veteran continues to have chronic GI 
disability manifested by nausea, diarrhea, vomiting, and 
stomach cramps.  Regardless that the diagnosis of the 
disability remains uncertain, the fact remains that the 
veteran now has chronic GI disability manifested by nausea, 
diarrhea, vomiting, and stomach cramps, and that such 
disability originated in service.  Accordingly, service 
connection for such disability is warranted.  


ORDER

Service connection for a GI disorder, manifested by nausea, 
diarrhea, vomiting, and stomach cramps is granted.  

A 10 percent rating for residuals of a right mandible 
fracture is granted, subject to the regulations governing 
payment of monetary awards.  




REMAND

The veteran's claim for service connection for a disability 
manifested by dizziness, fatigue, fever, headaches, and 
muscle aches and pains, claimed as being due to an 
undiagnosed illness requires additional development.  His 
service separation examination report in not with the service 
medical records obtained by the RO.  Another attempt to 
retrieve this report is necessary.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Moreover, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)(VCAA), provides specific 
guidance with respect to obtaining such records.  

Approximately four years have passed since the RO obtained 
copies of the veteran's VA medical treatment records.  The 
more recent VA medical treatment records may contain relevant 
data, and should be obtained.  VA records are constructively 
of record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, additional VA examination is also indicated, 
particularly with respect to the veteran's claim for service 
connection for a disorder manifested by headaches.  At his 
September 2000 hearing the veteran reported migraine type 
symptoms.  The evidence reveals that he sustained a head/jaw 
injury during service.  An examination may provide evidence 
of a relationship between the headaches and the inservice 
injury.  The United States Court of Appeals for Veterans 
Claims (Court) has also held that, when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure the 
veteran's the missing service medical 
records through official channels.  
Specifically, an exhaustive search should 
be conducted for the veteran's separation 
examination report.

2.  The veteran should be asked to 
provide a list of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for his claimed dizziness, 
fatigue, fever, headaches, and muscle 
aches and pains since his separation from 
service in January 1995.  The RO should 
obtain complete clinical records from all 
sources identified.  The RO should also 
obtain the veteran's VA medical treatment 
records from 1996 to present.   

3.  The RO should inform the veteran that 
he needs to submit evidence of objective 
indications of signs and symptoms of his 
claimed dizziness, fatigue, fever, 
headaches, and muscle pains disabilities.  

4.  The veteran should be accorded a VA 
examination to determine whether he has an 
undiagnosed illness manifested by 
dizziness, fatigue, fever, headaches, and 
muscle aches and pain.  All necessary 
tests should be conducted.  The examiner 
should indicate whether any current 
headaches are related to the veteran's 
inservice right jaw injury.  The claims 
folder and a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide a complete 
rationale for all conclusions reached.  If 
the examining physician determines that 
examination by a specialist is required, 
then the appropriate examination(s) should 
be ordered.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  The 
claim should be readjudicated.  If this 
benefit sought remains denied, the 
appellant and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



